Order entered October 31, 2019




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-18-01400-CV

                                  SAMUEL T. RUSSELL, Appellant

                                                      V.

       DALLAS COUNTY, CITY OF DALLAS, DALLAS INDEPENDENT SCHOOL
    DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, PARKLAND
    HOSPITAL DISTRICT, AND DALLAS COUNTY SCHOOL EQUALIZATION FUND,
                                Appellees

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. TX-17-00880

                                                 ORDER
                           Before Justices Whitehill, Schenck, and Richter1

        Appellant filed an instrument called “Appellant’s Opposition” in which he complains that

our mandate in a different appeal (Russell v. Dallas County, No. 05-17-01475-CV) named the

presiding judge of the 162nd Judicial District Court instead of the retired judge who actually

presided over the case. Consulting our records, we see that the mandate in that case is actually

addressed to the 162nd Judicial District Court and not to any particular judge. Appellant




1
  The Hon. Martin Richter, Justice of the Court of Appeals for the Fifth District of Texas, Retired, sitting by
assignment.
apparently intends to complain about our notice letter accompanying the mandate, which is

addressed to the presiding judge of the 162nd Judicial District Court by name.

       Appellant further states that he has filed a federal lawsuit “questioning the mandate.”

       Appellant doesn’t expressly ask us for any relief, but we surmise that he wants us to

amend the mandate in No. 05-17-01475-CV. Because he hasn’t shown any legal grounds for

such relief, we DENY Appellant’s Opposition.



                                                     /s/    BILL WHITEHILL
                                                            JUSTICE